Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 9/3/2019 and IDS received 2/28/2020 and 3/30/2020 have been entered.

Election
Applicant’s election of group II and species of claim 9 in the reply filed on 1/25/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 10, 1-2 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim.
Only claims 3-9 and 11-17 are presented for examination on the merits. 

Priority
This application is a 371 of PCT/EP18/55220 (filed 3/2/2018) which claims benefit of foreign application EP 17159201.7 (filed 3/3/2017). 


Specification
CON data in page 1 of specification is missing.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Objections
Claim 11 is objected to because of the following informalities: please spell out “FACS” in line 2 at least in the first occurrence.

Claims 5, 7-9, 11 and 16 are objected to because of the following informalities:  the Markush group listed in the claim is not written in standard Markush language (such as “selected from the group consisting of...and ..." or “is any one of …or …).  Appropriate correction is required.
2173.05(h) Alternative Limitations - 2100 Patentability
2173.05(h) Alternative Limitations
I.    MARKUSH GROUPS
…When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper…

Claim Interpretation
Claim 4 recites determination of “probiotic phenotype” by detection of “probiotic effects”, however, no specific “probiotic effects” is measured/detected/claimed, therefore, claim 4 is not considered to provide patentable structural limitation for the claimed method. Thus claim 4 is rejected together with its independent claim 3 as long as the recited active method steps are taught by cited art (see 102 rejection below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4  and 12-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 recites the limitation "cells" twice in line 2.  There is insufficient antecedent basis for this limitation in claim 3 wherein the microparticles (not cells) are sorted in step iii).

Claim 4 recites the limitation "or vice versa" in line 3.  It is not clear if there is “probiotic effects” of the eukaryotic cells on the co-cultivated bacterial cells because “probiotic phenotype/effect” is defined in the instant specification to refer to an expressed trait from a first microorganism providing beneficial effects to a second microorganism (USPUB20200003770, [0049]), and eukaryotic cells are not microorganisms.

Regarding claims 13-15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The combination of claims 13-14, read as no cells in the first cultivation space and the second cultivation space (0 cells, in claim 14). Such limitations appear to be conflicting with the limitation of their independent claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before t22he effective filing date of the claimed invention.
Claims 3-7, 9, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boedicker (WO2009/015390, IDS).
For claims 3-7: the reference teaches a method (page 5, [0015], page 6, [0017]++) comprising: i) co-cultivating (page 10, [0034]) a bacterial (in a first cultivation space, cell type 1 layer, Fig. 9/9, page 93) and eukaryotic cells (eukaryotic microorganisms, page 8,[0031], line 3++) in a second cultivation space, (cell type 2 layer, page 93, Fig. 9/9) in a spherically shaped ii) giving the co-cultivating cells time to interact by means of compound diffusion between the two spaces (by co-incubation, page 10, [0034]++, page 14, [0055]++, page 24, [0092]++), iii) sorting said microparticles based on a probiotic phenotype of cells (“probiotic phenotype”, “prebiotic substance” are not defined to be distinct from increased density/growth promotion of microbes, page 72, [00195], line 5++, page 73, line 2++, for claims 5-7).
For claim 9: the reference teaches a method analysis probiotic effects is determined by means of cell proliferation assays (“cell proliferation assays” is not defined/claimed to be distinct from changes/growth in density, page 73, line 2++).
For claim 11: the reference teaches sorting can be sorted by microfluidic (page 71, [00193]++) or FACS (page 72, line 14++).
For claims 12-14: the reference teaches the first/second cultivation space contains 1000 cells (page 88, Fig. 4/9).
For claim 15: the reference teaches co-cultivation for 36 hours (at least 12 hours, page 89, Fig. 5/9).
For claim 17: the reference teaches the microparticles include magnetic beads (page 20, [0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 3-9 and 11-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boedicker in view of Marzorati (US20130203161, IDS).
Boedicker teaches what is above.
Boedicker does not explicitly teach the probiotic effects of bacterial on eukaryotic cells comprising mammalian cells as recited in claim 8, the microparticles are cultivated in mixtures claim 16. However, Boedicker teaches microbial isolated from natural soil samples (page 76, [00203], line 4++).
For Claims 12-14 concerning the number of cells sorted/contained and Boedicker teach optimize the condition/numbers to mimic natural symbiosis (page 30, [00105], line 12++), it would have been obvious to optimize the number of cells sorted/contained to achieve desirable result. 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed number of cells are obvious over the cited references, which is “close enough” and the reference provide motivation to achieve desirable result with optimized conditions.
Marzorati teaches method (Fig. 4) of study effect of bacterial on eukaryotic/mammalian cells: mucus layer with two chambers separated by a semi-permeable membrane (page 11, [0179]++) with diluted bacterial suspension (page 12, [0180], line 3++) or inoculated with diluted human feces (page 2, [0016], line 7++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to study the probiotic effects of bacterial on eukaryotic/ mammalian cells.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches method of study cell-cell interaction using separate spaces connected by a semi-permeable membrane, Marzorati teaches benefits of in vitro study co-culture of microbe-host cells interaction (page 1, [0004]++), thus it is obvious to use the method of Boedicker to study the probiotic effects of bacterial on eukaryotic/mammalian cells to understand host-microbiota adaption and signal exchange (Marzorati, page 1, [0002]). 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the claimed method and sue the method to study the probiotic effects of bacterial on eukaryotic/mammalian cells, etc. is routine and known in the art.  

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653